DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01-27-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0059855 hereinafter Miyazaki in view of U.S. Pre-Grant Publication No. 2013/0045438 hereinafter Haba and U.S. Pre-Grant Publication No. 2016/0181644 hereinafter Ohashi. 
Regarding Claim 9, Miyazaki teaches an apparatus for manufacturing a stacked electrode, the apparatus comprising: a roll (sheet body feeding unit) [111] configured to feed out a sheet body from a roll on which the sheet body is wound; and a cutter (cutting device) [113] including a cutting blade configured to form the electrode sheet by punching the sheet body that was fed out from the roll by the sheet body feeding unit (paragraph 23, see annotated figure 2 below). 

    PNG
    media_image1.png
    405
    575
    media_image1.png
    Greyscale

Miyazaki teaches an electrode sheet for a fuel cell (paragraph 32) but does not specifically disclose that the sheet body includes an active layer containing a catalyst laminated on a support layer. 
However, Haba teaches an apparatus for producing a fuel cell membrane electrode assembly, wherein the electrode comprises a catalyst ink coated on a base material (paragraph 37). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrode including a catalyst laminated on a base material (support layer) before the effective filing date of the claimed invention because Haba discloses that such configuration can form a membrane electrode assembly for a high-quality fuel cell (paragraph 21). 

With regards to the back sheet feeding unit, Ohashi teaches an apparatus that comprises a back sheet feeding unit [Ds1] that is configured to feed out a back sheet (catalyst layer) (paragraph 28). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte membrane assembly including such catalyst layer (back sheet) before the effective filing date of the claimed invention because Ohashi discloses that such configuration allows for an effective use of a membrane electrode assembly in the apparatus (paragraph 10). 
Regarding Claim 10, the combination teaches that the roll (sheet body feeding unit) is formed by a protective film and the sheet body and a conveying roller configured to convey the sheet body that was fed out from the roll in a state with the protective film being supported (paragraphs 53-55 of Haba). 
Regarding Claim 11, the combination teaches that the apparatus comprises an upstream side winding unit and a back sheet feeding unit, wherein the cutter includes a support base configured to support an outer surface of the back sheet on a side opposite from the active surface when the sheet body is cut (see figure 2 above). 
Regarding Claim 12, the combination teaches that the cutter includes a support base configured to support an outer surface of the protective film on a side opposite from the active surface when the sheet body is cut (see figure 2 above). 
Regarding Claims 13 and 14, the combination teaches that the apparatus comprises a back sheet feeding unit, an upstream side, a downstream side, and wherein the cutter includes 
Regarding Claims 15-17, the combination teaches the apparatus comprises a back sheet feeding unit, an upstream side, a downstream side, and a control unit [100] (paragraph 26). With regards to the components of the apparatus and control unit, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395 (see MPEP § 2143, A). 
Therefore, it would have been obvious to one of ordinary skill in the art to form an electrode sheet using such apparatus before the effective filing date of the claimed invention because such configuration can form a membrane electrode assembly for a high-quality fuel cell as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729